Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-11 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 15/424,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the both claim a bag with profiles H1-H4 that are the same distances.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what applicant deems to be the “distance” as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 8, 10,  11, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2008/0063325) in view of Anderson et al. (US 7,261,706).
Regarding claim 1, Miller discloses a resealable storage bag (Fig. 9) comprising: a first side surface; a second side surface connected to the first side surface so as to form an interior of the bag with an opening to the interior; a first closure profile ([0060]) connected to the first side surface and positioned adjacent to the opening of the bag, the first closure profile (a) including an interlocking member ([0060]) that extends between a first side of the first closure profile and a second side of the first closure profile, and (b) having a straight, top edge (10) that extends substantially parallel to the interlocking member from the first side of the first closure profile to the second side of the first closure profile, the first closure profile forming a lip (at 10) between the interlocking member and the top edge of the first closure profile, with the lip comprising a single, continuous web having a first shape that extends a substantially constant distance H1 (i) from the interlocking member to the top edge of the first closure profile and (ii) between the first side of the first closure profile and the second side of the first closure profile; and a second closure profile ([0060]) connected to the second side surface and positioned adjacent to the opening of the bag, the second closure profile (a) including an interlocking member ([0060]) that extends between a first side of the second closure profile and a second side of the second closure profile, with the interlocking member of the second closure profile being configured to interlock with and to unlock with the interlocking member of the first closure profile, thereby to seal, to unseal, and to reseal the opening of the bag, and (b) having a top edge that extends from the first side of the second closure profile to the second side of the second closure profile, the second closure profile forming a lip (at 20) between the interlocking member and the top edge of the second closure profile, with the lip comprising a single, continuous web 37J5873US03085185.540413 (a) between the first side of the second closure profile and the second side of the second closure profile. See Fig. 9. Miller discloses that the profiles can be a variety of shapes. See [0011]. In another embodiment (Fig. 4), Miller discloses (b) the interlocking member to the top edge of the second closure profile, with the single, continuous web having a second shape(700B) that differs from the first shape, the second shape defining (i) a first portion of the lip extending a substantially constant distance H2 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first side, (ii) a second portion of the lip extending a substantially constant distance H3 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second side, and (iii) a third portion of the lip being provided between the first portion of the lip and the second portion of the lip, with the third portion extending a substantially constant distance H4 (Fig. 4, at 100) from the interlocking member to the top edge of the second closure profile, wherein the distance H4 is greater than each of the distances H1, H2, and H3, such that the third portion of the lip of the second closure profile defines a center region of the lip of the second closure profile that extends above the lip of the first closure profile, wherein the first portion of the lip of the second closure profile smoothly transitions into the third portion of the lip of the second closure profile, and the third portion of the lip of the second closure profile smoothly transitions into the second portion of the lip of the second closure profile, and wherein the top edge of the second closure profile extends substantially parallel to (i) the interlocking member of the second closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, and (ii) the top edge of the first closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, to provide the second shape of the lip of the second closure profile. See Fig. 4. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the H2, H3 and H4 elements of Miller (such that the first shape would differ from the second shape) in order to better identify the different closure profiles. 
Moreover, using different shaped closure profiles to provide a visual or physical cue to a user as to where to grasp the lips of the first and second closure profiles is further disclosed by Andersen, which is drawn to a bag. See Figs. 3-4, at (2 and 9). As such, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have the lips of Miller differ in shape, as disclosed by Andersen, such that a combination of (a) the first shape of the lip of the first closure profile differing from the second shape of the lip of the second closure profile, and (b) the center 38J5873US03085185.540413region of the lip of the second closure profile extending above the lip of the first closure profile provides a visual cue to a user to grasp the lips of the first and second closure profiles at the center region of the lip of the second closure profile capable of imparting a rolling motion to the lips of the first and second closure profiles, and to thereby unseal only the opening of the bag by unlocking the interlocking member of the first profile closure from the interlocking member of the second closure profile.  
Regarding claim 7, the lip of the second closure profile includes (i) a fourth portion between the first portion and the third portion, with the distance of the fourth portion from the interlocking member to the top edge of the second closure profile varying from H2 to H4, and (ii) a fifth portion between the second portion and the third portion, with the distance of the fifth portion from the interlocking member to the top edge of the second closure profile varying from H3 to H4. See Fig. 4. 
Regarding claim 8, the distance H2 is about equal to the distance H3. See Fig. 4. 
Regarding claims 10,  11, 17 and 18, Miller, as modified above, sufficiently discloses the claimed invention. 

Claims 2-5, 12-15, 20-23, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller and Anderson in further view of Fish et al. (US 2011/0044566).
Regarding claims 2, 3, 12 and 13, Miller does not disclose dimples as claimed. Fish, which is drawn to a bag, discloses a first and second closure profile further that includes a plurality of dimples (342) provided in at least one of (i) an area above an interlocking member of the first closure profile and (ii) an area below the interlocking member of the first closure profile, and wherein the plurality of dimples provided on the first closure profile provides at least one of a visual cue and a tactile feedback to a user when interlocking the interlocking member of the first closure profile with the interlocking member of the second closure profile. See Figs. 1-33.  Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use dimples, as disclosed by Fish, on the bag of Miller in order to assist a user in grasping the bag. 
Regarding claims 4 and 14, the plurality of dimples provided on the first closure profile are formed as a first shape, and the plurality of dimples provided on the second closure profile are formed as a second shape that differs from the first shape. See Fish, Figs. 26-33. 
Regarding claims 5 and 15, (a) gripping ridges provided on a surface of the lip of the first closure profile that faces at least one of (i) the interior of the bag and (ii) the exterior of the bag; and (b) gripping ridges provided on a surface of the lip of the second closure profile that faces at least one of (i) the interior of the bag and (ii) the exterior of the bag. See Fish, Figs. 1-33.  
Regarding claims 20-23, 25 and 26, Miller, as modified above, sufficiently discloses the claimed invention.

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller and Anderson in further view of Pawloski (US 2012/0106876).
Regarding claims 6 and 16, Miller does not disclose indentations as claimed. Pawloski, which is drawn to a bag, discloses at least one of an interlocking member of a first closure profile and an interlocking member of a second closure profile provided with a plurality of indentations (46a) that produce a sound when the respective interlocking members engage each other. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use the interlocking portions of Pawloski on the bag of Miller in order to convey a sound to a user that the bag is closed.   

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller, Anderson and Fish in further view of Pawloski (US 2012/0106876).
Regarding claim 24, Miller does not disclose indentations as claimed. Pawloski, which is drawn to a bag, discloses at least one of an interlocking member of a first closure profile and an interlocking member of a second closure profile provided with a plurality of indentations (46a) that produce a sound when the respective interlocking members engage each other. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use the interlocking portions of Pawloski on the bag of Miller in order to convey a sound to a user that the bag is closed.   

Allowable Subject Matter
Claims 9, 19 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 19 much also overcome the above double-patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734